Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 35-36, 38-46, and 48-54 are pending. Claims 1-34, 37, and 47 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
Claims 40-41 and 50-51 are objected to because of minor informalities. Appropriate correction is required.

As per claim 40, in ll. 2 “wireless” should be “the wireless”.

As per claim 41, in ll. 2 “the CPU” should be “CPU”.

As per claim 50, it has similar limitations as claim 40 and is therefore objected to using the same rationale.

As per claim 51, it has similar limitations as claim 41 and is therefore objected to using the same rationale.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 35-36, 38-46, and 48-54 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 35, ll. in ll. 9-10 the wireless network conditions and WTRU conditions are determined but are never used. Ll. 17 recites “an execution time of the at least one second task” but it is unclear as to how the execution time is determined if the task has not been executed yet. Should the recited execution time be an expected execution time? Ll. 18 recites “a latency requirement” and it is not clear whether it refers to “a latency requirement” recited in ll. 6-7. In other words is the latency requirement of each task the same as the latency requirement of the application? Or does each task have a latency requirement and the application’s latency requirement is equal to the most restrictive latency requirement of one of its tasks? Ll. 22-23 recites “a power consumed” but it is not clearly understood how this is determined if the task has not yet been executed or offloaded. Should the recited power consumed be an expected power consumed? Furthermore, how is “power consumed” related to the recited “power consumption requirement” recited in ll. 7? Ll. 27 recites “receiving the at least one second task from the remote entity” but is the actual second task or the results from the second task execution 

As per claim 40, it recites “the reliability requirement” but it is not clear as to whether each task has its own reliability requirement or each task shares the same reliability requirement of the application.

As per claims 45, it has similar limitations as claim 35 above, and is therefore rejected using the same rationale.

As per claims 50, it has similar limitations as claim 40 above, and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 35, 38, 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0344844) (as previously presented) in view of Haugh et al. (US 2010/0313204) (hereinafter Haugh as previously presented).

As per claim 35, Lin teaches the invention substantially as claimed including a wireless transmit/receive unit (WTRU) (fig. 1, block 102) in a wireless network ([0163]), comprising:
	a memory for storing an application ([0036]); and 
	a processor ([0036]) configured to: 
	determine service-level requirements for the application, wherein the service-level requirements comprise a latency requirement ([0023]) and power consumption requirement for execution ([0023]); 
	determine wireless network conditions ([0069] determine how long it would take to perform an operation locally versus remotely on a cloud);
	determine WTRU conditions, wherein the WTRU conditions are different than the wireless network conditions ([0071] determine battery utilization of performing the operation locally);
	execute at least one first task of the multiple tasks at the WTRU (fig. 7, block 706);
	offload at least one second task to a remote entity to execute, wherein a determination to offload the at least one second task comprises comparing an execution time of the at least one second task at the WTRU to a latency requirement of the at least one second task, and if the execution time of the WTRU would exceed the latency requirement of the at least one second task, determining to offload the at least one second task ([0069] determine how long it would take to perform an operation locally versus offloading the task and if the offloading time is less than the local performance time then offload the task to the remote cloud), and if the execution time of the WTRU would not exceed the latency requirement of the at least one second task, comparing a power consumed at the WTRU to offload the at least one second task to a power determine if the battery utilization of locally executing the task is less than the power expended to offload the task and if not then offloading the task to the remote cloud); 
	receive the at least one second task from the remote entity (abstract). 

Lin does not explicitly teach:
	reliability requirement;
	partition an execution flow of the application into multiple tasks;
	wherein the at least one first task is different than the at least one second task;
	combine the at least one second task with the at least one first task of the application.

However, Haugh teaches:
	reliability requirement ([0021] and [0023]);
	partition an execution flow of the application into multiple tasks ([0035]);
	wherein the at least one first task is different than the at least one second task ([0018]-[0019]);
	combine the at least one second task with the at least one first task of the application ([0040] complete the group of tasks and return the final results back to the client computer).

Haugh and Lin are both concerned with offloading tasks in a computing environment. Lin teaches offloading tasks to a remote cloud depending upon various factors including power 

As per claim 38, Lin further teaches wherein the processor is further configured to send wireless transmission parameters for offloading the task to the remote entity ([0038] send encoding to remote cloud server).

As per claim 45, it has similar limitations as claim 35 and is therefore rejected using the same rationale. 

As per claim 48, it has similar limitations as claim 38 and is therefore rejected using the same rationale. 

Claims 36 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Haugh as applied to claims 35 and 45 respectively above, and further in view of Sharma et al. (US 2011/0307110) (hereinafter Sharma as previously cited).

As per claim 36, Lin and Haugh do not explicitly teach wherein the processor is further configured to allocate processing power for at least one of a portion of the processor power and/or a portion of the remote entity's CPU power to execute the at least one second task. 

However, Sharma teaches wherein the processor is further configured to allocate processing power for at least one of a portion of the processor power and/or a portion of the remote entity's CPU power to execute the at least one second task (abstract).

Sharma and Lin are both concerned with energy/power considerations in a computing environment. Lin teaches offloading tasks to a remote cloud depending upon various factors including power considerations while Sharma teaches management of power in a computing environment. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Haugh in view of Sharma because it would provide for virtualized power generators and power demanding units resulting in improved utilization and efficiency of a given power distribution system in meeting power load demands of the power demanding units.

As per claim 46, it has similar limitations as claim 36 and is therefore rejected using the same rationale. 

Claims 39 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Haugh as applied to claims 35 and 45 respectively above, and further in view of Raju et al. (US 2015/0281407) (hereinafter Raju as previously cited).

As per claim 39, Lin and Haugh do not explicitly teach wherein the processor is further configured to convert the at least one second task determined to be offloaded into packets to be transmitted over the wireless network.

However, Raju teaches wherein the processor is further configured to convert the at least one second task determined to be offloaded into packets to be transmitted over the wireless network ([0044] convert network process data into IP packets to be sent out to a network).

Raju and Lin are both concerned with remote and offsite computing environments. Lin teaches offloading tasks to a remote cloud depending upon various factors including power considerations while Raju teaches converting network process data into IP packets for transmission over a network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Haugh in view of Raju because it would provide for multiple TCP/IP stack processors on a host thus improving host processors access to their own gateway within the network.

As per claim 49, it has similar limitations as claim 39 and is therefore rejected using the same rationale. 

Claims 40-41 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Haugh as applied to claims 35 and 45 respectively above, and further in view of Ji et al. (US 2010/0240373) (hereinafter Ji as previously cited).

As per claim 40, Lin and Haugh do not explicitly teach wherein the processor is further configured to select the reliability requirement for offloading based upon one or more of wireless network conditions.

However, Ji teaches wherein the processor is further configured to select the reliability requirement for offloading based upon one or more of wireless network conditions ([0070] ensure reliable access point communications by modifying power parameters).

Ji and Lin are both concerned with power and energy considerations in computing environments. Lin teaches offloading tasks to a remote cloud depending upon various factors including power considerations while Ji teaches configuring power and wireless transmission parameters to ensure reliable access point communications. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Haugh in view of Ji because it would provide for an adjustment of transmission to improve wireless device communications within a target access point via improved signal to noise ratios and improved performance resulting in higher network throughput and greater reliability.

As per claim 41, Ji teaches wherein the processor is further configured to configure the CPU power and wireless transmission parameters at the WTRU and the remote entity based on the selected reliability requirement ([0070] configure power and wireless transmission parameters to ensure reliable access point communications).

As per claim 50, it has similar limitations as claim 40 and is therefore rejected using the same rationale. 

As per claim 51, it has similar limitations as claim 41 and is therefore rejected using the same rationale. 

Claims 42 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Haugh as applied to claims 35 and 45 respectively above, and further in view of Kang et al. (US 2010/0254275) (hereinafter Kang as previously cited).

As per claim 42, Lin and Haugh do not explicitly teach wherein the processor is further configured to receive from the remote entity a NACK message in the event that errors are incurred during the offloading of the at least one second task.

However, Kang teaches wherein the processor is further configured to receive from the remote entity a NACK message in the event that errors are incurred during the offloading of the at least one second task ([0061]).

Kang and Lin are both concerned with power and energy considerations in computing environments. Lin teaches offloading tasks to a remote cloud depending upon various factors including power considerations while Kang teaches power boosting and NACK errors. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of 

As per claim 52, it has similar limitations as claim 42 and is therefore rejected using the same rationale. 

Claims 43 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Haugh in view of Kang as applied to claims 42 and 52 respectively above, and further in view of Kwon et al. (US 2005/0002368) (hereinafter Kwon as previously cited).

As per claim 43, Lin, Haugh, and Kang do not explicitly teach wherein, upon receipt of a NACK message for the task, the processor is further configured to re-configure the service-level requirements for the application.

However, Kwon teaches wherein, upon receipt of a NACK message for the task, the processor is further configured to re-configure the service-level requirements for the application ([0074] responsive to the NACK perform power control operation thus improving the reliability).

Kwon and Lin are both concerned with power and energy considerations in computing environments. Lin teaches offloading tasks to a remote cloud depending upon various factors including power considerations while Kwon teaches transmission power control and NACKs. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing 

As per claim 53, it has similar limitations as claim 43 and is therefore rejected using the same rationale. 

Claims 44 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Haugh in view of Kang in view of Kwon as applied to claims 43 and 53 respectively above, and further in view of Wolman et al. (US 2011/0231469) (hereinafter Wolman as previously cited).

As per claim 44, Lin, Haugh, Kang, and Kwon do not explicitly teach wherein the processor is further configured to send the updated re- configuration the service-level requirements to the remote entity.

However, Wolman teaches wherein the processor is further configured to send the updated re-configuration the service-level requirements to the remote entity ([0063]).

Wolman and Lin are both concerned with power and energy considerations in computing environments. Lin teaches offloading tasks to a remote cloud depending upon various factors including power considerations while Wolman teaches energy-aware offloading for mobile devices. Therefore it would have been obvious to one of ordinary skill in the art before the 

As per claim 54, it has similar limitations as claim 44 and is therefore rejected using the same rationale.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues in the Remarks that the applied references do not teach basing the comparison of the power consumption on if the execution time of the WTRU would not exceed the latency requirement of the task. Applicant has failed to realize that the argued limitation is not actually required in the recited claim. For example, in claim 45, ll. 15-17 recite “if the execution time of the WTRU would exceed the latency requirement”, then determining to offload the at least one second task. If that condition is met then the recited method continues to the next limitation (i.e. “receive…”). In that case there is no requirement to proceed to the “if the execution time of the WTRU would not exceed the latency requirement” step. Therefore Applicant’s arguments are moot and the rejections are hereby maintained.



Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Jain et al. (US 20140045485) disclose power saving of a remote device by determining whether to offload the application to a cloud server by comparing the cost of computing the application data in the remote device to that of computing the same application data in a cloud server. If the former cost is greater, then the remote device offloads the application to a cloud server. The method takes into the account the parameters such as distance between the remote device and the access network, the power required to transmit the application data from remote device to the cloud server for calculating the power required for computing the application data in the cloud server.

Altamimi et al. (“Energy Cost Models of Smartphones for Task Offloading to the Cloud”. IEEE Transactions on Emerging Topics in Computing. 2015.) disclose task offloading from smartphones to the cloud to enhance the computing capability of smartphones and prolong their battery life.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            November 12, 2021